[Cite as State v. Clark, 2016-Ohio-2825.]



                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                        No. 96207



                                       STATE OF OHIO
                                                       PLAINTIFF-APPELLEE

                                                 vs.

                                       DARIUS CLARK
                                                       DEFENDANT-APPELLANT




                          JUDGMENT:
            CONVICTIONS AFFIRMED AND REMANDED FOR
                         RESENTENCING

                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                                   Case No. CR-10-536300-A

               BEFORE:           Blackmon, J., E.A. Gallagher, P.J., and McCormack, J.

              RELEASED AND JOURNALIZED:                    May 5, 2016
ATTORNEYS FOR APPELLANT

Robert L. Tobik
Cuyahoga County Public Defender

By: Nathaniel McDonald
Erika B. Cunliffe
Jeffrey Gamso
Assistant Public Defenders
310 Lakeside Avenue
Suite 200
Cleveland, Ohio 44113


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor

By: Jennifer A. Driscoll
Mark J. Mahoney
Matthew E. Meyer
Anthony Thomas Miranda
Assistant County Prosecutors
9th Floor Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
PATRICIA ANN BLACKMON, J.:

       {¶1} This case is before us on remand from the United States Supreme Court and

the Ohio Supreme Court to review the admissibility of a child victim’s statements to his

teachers under Evid.R. 807.

       {¶2} On November 22, 2010, a jury convicted Darius Clark of multiple counts of

felonious assault, endangering children, and domestic violence in relation to the abuse of

Clark’s girlfriend’s two children, A.T. and L.P. The trial court subsequently sentenced

Clark to 28 years in prison, and Clark appealed. For a thorough recitation of the facts,

see State v. Clark, 8th Dist. Cuyahoga No. 96207, 2011-Ohio-6623 (“Clark I”); State v.

Clark, 137 Ohio St. 3d 346, 2013-Ohio-4731, 999 N.E.2d 592 (“Clark II”); and Ohio v.

Clark, 576 U.S. ____, 135 S. Ct. 2173, 192 L. Ed. 2d 306 (2015) (“Clark III”).              The

procedural history of the case leading up to remand follows.

       {¶3} On December 22, 2011, this court reversed Clark’s convictions and ordered

a new trial, finding that the trial court’s ruling L.P. incompetent to testify was

incompatible with the admissibility of L.P.’s out-of-court statements identifying Clark as

L.P.’s abuser.   Clark I.   This court ruled that the police detective’s, social workers’, and

teachers’ testimonies violated the Sixth Amendment Confrontation Clause to the United

States Constitution and that L.P.’s relatives’ testimonies were inadmissible under Evid.R.

807.   Id. This court also found that there was sufficient evidence in the record to

support a finding that L.P. suffered serious physical harm in relation to the felonious

assault and endangering children convictions.     Id.
       {¶4} The Ohio Supreme Court accepted the state’s appeal of Clark I, challenging

one issue only: “whether the trial court violated Darius Clark’s constitutional right to

confront the witnesses against him when it admitted a hearsay statement that

three-and-a-half-year-old L.P. made to his preschool teachers * * * in response to

questions asked about his injuries to his eye and marks on his face observed upon his

arrival at a preschool day care.”     Clark II at ¶ 1.   In affirming Clark I, the Ohio

Supreme Court held that “the statement L.P. made to his preschool teacher is testimonial

in nature, and its admission into evidence violated Clark’s right to confront witnesses

under the Sixth Amendment to the United States Constitution.” Clark II at ¶ 4.

       {¶5} The United States Supreme Court reversed Clark II, holding that “the Sixth

Amendment did not prohibit the state from introducing L.P.’s statements at trial * * *

[because] L.P.’s statements to his teachers were not testimonial.” Clark III at 2182-2183.

       {¶6}      When a statement is not testimonial in nature, its admissibility “is the

concern of state and federal rules of evidence, not the Confrontation Clause.” Clark III at

2180, citing Michigan v. Bryant, 562 U.S. 344, 359, 131 S. Ct. 1143, 179 L. Ed. 2d 93

(2011).     Accordingly, we now review the admissibility of L.P.’s statements to his

teachers under Evid.R. 807. Additionally, we review the assignments of error this court

rendered moot in Clark I.1 Upon review, we affirm Clark’s convictions and remand this

case for a limited resentencing hearing.


       1
          See appendix.
        I. Admissibility of L.P.’s Statements to Teachers Under Evid.R. 807

       {¶7} Evid.R. 807 governs the admissibility of a child’s out-of-court statement in

abuse cases and states, in pertinent part, as follows:

       (A) An out-of-court statement made by a child who is under twelve years of
       age at the time of trial or hearing * * * describing any act of physical
       violence directed against the child is not excluded as hearsay * * * if all of
       the following apply:

       (1) The Court finds that the totality of the circumstances surrounding the
       making of the statement provides particularized guarantees of
       trustworthiness that make the statement at least as reliable as statements
       admitted pursuant to [other hearsay exceptions]. The circumstances must
       establish that the child was particularly likely to be telling the truth when
       the statement was made and that the test of cross-examination would add
       little to the reliability of the statement. In making its determination of the
       reliability of the statement, the court shall consider all of the circumstances
       surrounding the making of the statement, including but not limited to
       spontaneity, the internal consistency of the statement, the mental state of the
       child, the child’s motive or lack of motive to fabricate, the child’s use of
       terminology unexpected of a child of similar age, the means by which the
       statement was elicited, and the lapse of time between the act and the
       statement. In making this determination, the court shall not consider
       whether there is independent proof of the * * * act of physical violence.

       (2) The child’s testimony is not reasonably obtainable by the proponent of
       the statement.

       (3) There is independent proof of the * * * act of physical violence.

       (4) At least ten days before the trial or hearing, a proponent of the statement
       has notified all other parties in writing of the [particulars] of the statement.

       {¶8} On remand in the case at hand, the parties agree that Evid.R. 807(A)(2) and

(4) are satisfied.   Therefore, our analysis of the admissibility of L.P.’s statements to his

teachers is twofold: first, whether L.P. “was particularly likely to be telling the truth when

the statement was made and [whether] the test of cross-examination would add little to
the reliability of the statement”; and second, whether there was independent proof of the

abuse.    Evid.R. 807(A)(1) and (3).

A. Reliability of Statements

         {¶9} The first of L.P.’s teachers to testify was Ramona J. Whitley. She testified

that L.P.     had   been   in    her   class   for   two-to-three   weeks   when,    on March

17, 2010, she noticed that his eye was red.          She asked him what happened.      At first,

L.P. said nothing happened. She asked again, and L.P. said he fell down. Whitley

brought L.P. into a classroom where the lighting was better and noticed red marks on his

head.

         {¶10} Whitley further inquired of L.P. as to what happened, and eventually L.P.

“mentioned” the name “Dee,” which is Clark’s nickname.                 Whitley   testified   that

she     did   not   see    any   marks    on    L.P.    the previous    day, March 16, 2010.

According to Whitley, L.P.’s mom picked him up from school on March 16, 2010, and

Clark dropped L.P. off at school on March 17, 2010.

         {¶11} The second teacher of L.P.’s to testify was Debra Jones.      She testified that

on March 17, 2010, L.P. had been a student of hers “maybe a week or two.”            According

to Jones, on March 17, 2010, Whitley brought to her attention “signs of redness” near

L.P.’s eye and around his neck. Jones brought L.P. to her supervisor’s office.          Jones’s

supervisor lifted L.P.’s shirt up, and the two teachers “saw enough to make the call” to

report child abuse. Jones also testified that she did not see any red marks on L.P.’s eye,
neck, or head the previous day, March 16, 2010. Jones testified that when she asked

L.P., “What happened to you?”      L.P. “said something like, Dee, Dee.”

       {¶12} Pursuant to Evid.R. 807, in determining whether L.P. “was particularly

likely to be telling the truth,” this court must consider the following factors: “spontaneity,

the internal consistency of the statement, the mental state of the child, the child’s motive

or lack of motive to fabricate, the child’s use of terminology unexpected of a child of

similar age, the means by which the statement was elicited, and the lapse of time between

the act and the statement.”

       {¶13} Upon review, we find that L.P.’s statements were elicited “in response to

questions asked” by his teachers and not strictly spontaneous.     Clark    II at ¶ 1.   As to

internal consistency, although L.P. initially gave three different answers to his teachers’

questions about who abused him, “Dee” was the only person whose name L.P. said. We

find no evidence in the record regarding a motive or lack of motive to fabricate.        As to

the terminology of L.P.’s statement, identifying      “Dee,” we find nothing unexpected

about this language from a three-year-old.     As to the lapse of time between the act and

the statement, L.P.’s teachers testified that they did not notice bruises on L.P.’s head or

around his eye on March 16, 2010, but that the bruises and/or marks were visible the next

day, on March 17, 2010. Additionally, the emergency room physician testified that he

examined L.P. on March 18, 2010, and some of the bruising appeared brand new and

some of it was “days or longer older.”

B. Independent Proof of Abuse
       {¶14} A plain reading of Evid.R. 807(A)(3) requires “independent proof of the

sexual act or act of physical violence.”     In the case at hand, there is independent

testimonial, documentary, and photographic evidence of the physical violence L.P.

suffered. Whether the abuse happened is not in question.

       {¶15}    Upon review, we find that L.P.’s statements to his teachers were made

under unique circumstances.     Teachers have a special relationship with children, and

R.C. 2151.421, which governs a teacher’s duty to report child abuse, was designed “as a

mechanism for identifying and protecting abused and neglected children at the earliest

possible time.” Yates v. Mansfield Bd. of Edn., 102 Ohio St. 3d 205, 2004-Ohio-2491,

808 N.E.2d 861, ¶ 24.

       {¶16} Teachers, “when acting in their official or professional capacity, hold unique

positions in our society. They are not only the most likely and qualified persons to

encounter and identify abused and neglected children, but they are often directly

responsible for the care, custody, or control of these children in one form or another.”

Id. at ¶ 30.   Upon review, we find that L.P.’s teachers are in a more objective position

than L.P.’s family members to question L.P. about domestic violence.

       {¶17} Accordingly, L.P.’s statements to his teachers identifying Clark as his abuser

are admissible under Evid.R. 807.    Therefore, we find no error in the court’s admission

of these statements.       Accordingly, Clark’s third and fourth assigned errors are

overruled.

                          II. Manifest Weight of the Evidence
      {¶18} In Clark’s second assigned error, he argues that L.P.’s mother’s

(“Mother”) “testimony      was     so    incredible     that    the    jury    could    not

reasonably conclude that * * * Clark was the perpetrator beyond a reasonable doubt.”

      {¶19} In State v. Wilson, 113 Ohio St. 3d 382, 2007-Ohio-2202, 865 N.E.2d 1264,

¶ 25, the Ohio Supreme Court addressed the standard of review for a criminal manifest

weight challenge, as follows:

      The criminal manifest-weight-of-the-evidence standard was explained in

      State v. Thompkins (1997), 78 Ohio St. 3d 380, 1997- Ohio-52, 678 N.E.2d
541. In Thompkins, the court distinguished between sufficiency of the

      evidence and manifest weight of the evidence, finding that these concepts

      differ both qualitatively and quantitatively. Id. at 386, 678 N.E.2d 541. The

      court held that sufficiency of the evidence is a test of adequacy as to

      whether the evidence is legally sufficient to support a verdict as a matter of

      law, but weight of the evidence addresses the evidence’s effect of inducing

      belief. Id. at 386-387, 678 N.E.2d 541. In other words, a reviewing court

      asks whose evidence is more persuasive — the state’s or the defendant’s?

      We went on to hold that although there may be sufficient evidence to

      support a judgment, it could nevertheless be against the manifest weight of

      the evidence. Id. at 387, 678 N.E.2d 541. “When a court of appeals reverses

      a judgment of a trial court on the basis that the verdict is against the weight

      of the evidence, the appellate court sits as a ‘thirteenth juror’ and disagrees
       with the factfinder’s resolution of the conflicting testimony.” Id. at 387, 678
N.E.2d 541, citing Tibbs v. Florida (1982), 457 U.S. 31, 42, 102 S. Ct. 2211,

       72 L. Ed. 2d 652.

       {¶20} An appellate court may not merely substitute its view for that of the jury, but

must find that “in resolving conflicts in the evidence, the jury clearly lost its way and

created such a manifest miscarriage of justice that the conviction must be reversed and a

new trial ordered.” Thompkins at 387. Accordingly, reversal on manifest weight grounds

is reserved for “the exceptional case that the evidence weighs heavily against the

conviction.” Id.

       {¶21} Mother testified that late on the night of March 16, 2010, she left L.P. and

A.T. with Clark while she went out of town to prostitute herself under Clark’s direction.

Mother testified that when she left, A.T. had burn marks on her. Mother questioned

Clark about the marks, and he said A.T. burned herself on a hot comb. Mother testified

that there were no marks on L.P. when she left.

       {¶22} Mother testified that she received a phone call from a social worker on

March 17 or March 18, right after she arrived in Washington, D.C., informing her that her

children had been abused. Mother testified that she lied to social workers and family

members about her whereabouts because she did not want them taking her children away

or knowing she was a prostitute. Mother did not return to Cleveland until she was

arrested five months later in August. Mother denied abusing L.P. and A.T. and testified

that she never saw Clark hit or abuse her children.
       {¶23} Upon review, we find that Clark’s convictions are not against the manifest

weight of the evidence.    Determining Mother’s credibility was within the province of the

jury. State v. DeHaas, 10 Ohio St. 2d 230, 227 N.E.2d 212 (1967). Furthermore, L.P.

identified Clark as his abuser. We cannot say that the jury lost its way and committed a

miscarriage of justice.   Accordingly, Clark’s second assigned error is overruled.

                                  III. Jury Instructions

       {¶24} In his fifth assigned error, Clark argues that the court abused its discretion

when it denied his request to instruct the jury that L.P. did not testify because the trial

court found him incompetent to do so.

       {¶25} “A trial court should give a proposed jury instruction if it is a correct

statement of the law and is applicable to the facts of the particular case.” State v. Rose,

8th Dist. Cuyahoga No. 89457, 2008-Ohio-1262, ¶ 18.

       {¶26} In the case at hand, Clark argues that the jury should have been instructed as

follows:

       [L.P.] did not testify in this case. At a prior hearing, this court found that
       [L.P.] was not competent to testify. As a result, it did not permit him to be
       called as a witness either by the state or the defense in this trial. * * * In
       light of the court’s conclusion that [L.P.] was incompetent to testify, it is for
       you, to determine how much weight, if any, to give to alleged statements of
       [L.P.] that were offered by other witnesses.

       {¶27} Clark’s proposed instruction also included the five factors that the court

considered when determining that L.P. was incompetent to testify.

       {¶28} The court denied Clark’s request for this jury instruction, reasoning that

“[t]hese are guidelines for the court to [use] in determining the competency of a witness
to testify,” and not proper charges to the jury. Upon review, we conclude that the gist of

the proposed jury instruction is not a “statement of law”; rather, it is a factual finding

made by the court after a hearing.   Although the guidelines are “correct” statements, the

point on which Clark attempted to instruct the jury was the court’s conclusion or finding

that L.P. was incompetent. Clark did not cite, and we do not find, any Ohio case law

where the jury was instructed, properly or not, on an incompetency finding.

Accordingly, Clark’s fifth assigned error is overruled.

                              IV. Duplicitous Indictment

       {¶29} In Clark’s sixth assigned error, he argues that “the state failed to separate

distinct instances of alleged abuse into separate counts,” thus resulting in a duplicitous

indictment.   Specifically, Clark argues that the felonious assault, child endangering, and

domestic violence charges concerning each child are based on jury speculation because

the evidence did not refer to any specific incidents of abuse.   Clark further argues that

the evidence presented at trial showed that A.T. “suffered numerous injuries, [but]

[b]ecause of the identical counts in the indictment, it is impossible to tell whether the

injuries that formed the basis of Counts 2, 3, 4, and 5 of the grand jury’s indictment were

the same injuries that the jury considered in reaching its verdict with respect to each

count.”

       {¶30} Clark was indicted for the following nine counts: 1) felonious assault of

L.P.; 2) felonious assault of A.T.; 3) felonious assault of A.T.; 4) felonious assault of

A.T.; 5) felonious assault of A.T.; 6) child endangerment of L.P.; 7) child endangerment
of A.T.; 8) domestic violence against L.P.; and 9) domestic violence against A.T.       The

state alleged that all nine counts occurred between February 28, 2010 and March 17,

2010. Clark was convicted of eight counts and was acquitted of one of the felonious

assault charges involving A.T.

       {¶31} Mother testified that when she left town on March 16, 2010, at midnight,

A.T. had burn marks on her face, arm, and chest.       According to Mother, L.P. had no

marks on him.

       {¶32} Dr. Jeffrey Pennington testified that he examined L.P. and A.T. on March

18, 2010. According to the doctor, L.P. had abrasions and bruising “in different stages

of development” on his face, upper torso, left chest, right shoulder, back, and both thighs.

 A.T. had burns on her chest, face, and buttocks, and her right hand was bruised and

swollen. A.T. also had two black eyes and scab wounds and hair loss on her scalp.

       {¶33} Dr. Pennington testified that most of L.P.’s injuries occurred “within days”

before the medical exam and that his bruises were “in various stages of healing.” A.T.’s

injuries were possibly “weeks old.”     The doctor estimated that the injuries occurred

between February 28 and March 18, 2010, although he did not testify about a more

specific time frame for each injury.

       {¶34} Pursuant to Crim.R. 8(A), a criminal indictment must contain “a separate

count for each offense,” and under Crim.R. 31(A), an accused is entitled to a unanimous

jury verdict.   When two or more separate offenses are joined in one count, the

indictment is considered duplicitous because “unanimity may be compromised.” State v.
Ward, 9th Dist. Lorain No. 09CA009720, 2011-Ohio-518, ¶ 5. In other words, “while

the jury may agree that the defendant is guilty of [a] count, they may have not

unanimously decided which set of facts resulted in the offense.”   Id.

                 V. Multiple Identical and Undifferentiated Counts

      {¶35} In his seventh assigned error, Clark argues that Counts 2, 3, 4, and 5, which

charge him with felonious assault of A.T. between February 28 and March 17, 2010,

violate his constitutional right of presentment to the grand jury, due process, and

protection against double jeopardy.    Specifically, Clark argues that “the four felonious

assault counts regarding [A.T.] cannot be sustained based on the evidence presented.”

We note that Clark was acquitted of one count of felonious assault regarding A.T. and

convicted of three counts. Nonetheless, the gist of Clark’s argument is that he “cannot

identify the conduct associated with each count in order to determine with accuracy to

what extent he may plead a former acquittal or conviction.”

      {¶36} As support for this argument, Clark cites to a line of cases involving “carbon

copy” indictments and stemming from Russell v. United States, 369 U.S. 749, 82 S. Ct.
1038, 8 L. Ed. 2d 240 (1962) and Valentine v. Konteh, 395 F.3d 626 (6th Cir.2005).

      Numerous charges cannot be made out through estimation or inference.
      Instead, if prosecutors seek multiple charges against a defendant, they must
      link those multiple charges to multiple identifiable offenses. * * * Courts
      cannot uphold multiple convictions when they are unable to discern the
      evidence that supports each individual conviction.

Valentine at 636-637.
       {¶37} There is no question that A.T. suffered abuse, and the evidence presented at

trial concerned multiple injuries. Dr. Pennington testified about multiple wounds on

various parts of A.T.’s body that were “days or weeks” old. In addition, Mother testified

that on March 16, 2010, A.T. had burns on her body and no other injuries.            It is

undisputed that by March 18, 2010, A.T. had injuries on her body in addition to burns.

Accordingly, we overrule Clark’s sixth and seventh assigned errors.

                                  VI. Allied Offenses

       {¶38} Prior to being sentenced, Clark requested that the court merge his

convictions into a single count regarding L.P. and a single count regarding A.T. The

court denied Clark’s request and sentenced him as follows: Eight years on each felonious

assault charge, with three counts running consecutively; four years on each endangering

children count, with one running consecutive to the 24 years for the assaults; and six

months on each domestic violence charge, to run concurrently, for an aggregate sentence

of 28 years in prison.

       {¶39} Ohio case law and the interpretation of R.C. 2941.25, which governs

multiple counts and allied offenses, has evolved since Clark’s 2010 convictions.

However, in State v. Ketterer, 140 Ohio St. 3d 400, 2014-Ohio-3973, 18 N.E.3d 1199, the

Ohio Supreme Court ruled that the new analysis for allied offenses was not to be applied

retroactively.   “We agree with the appellate courts that have declined to apply Johnson

retroactively to judgments that were final as of the date that case was decided.” Id. at ¶

15.
       {¶40} R.C. 2941.25 states as follows:

       (A) Where the same conduct by defendant can be construed to constitute
       two or more allied offenses of similar import, the indictment or information
       may contain counts for all such offenses, but the defendant may be
       convicted of only one.

       (B) Where the defendant’s conduct constitutes two or more offenses of

       dissimilar import, or where his conduct results in two or more offenses of

       the same or similar kind committed separately or with a separate animus as

       to each, the indictment may contain counts for all such offenses, and the

       defendant may be convicted of them all.

       {¶41} At the time of Clark’s convictions, the controlling law regarding allied

offenses was State v. Cabrales, 118 Ohio St. 3d 54, 2008-Ohio-1625, 886 N.E.2d 181.

Under Cabrales, the allied offense analysis did “not require a strict textual comparison

under R.C. 2941.25(A). Instead, if, in comparing the elements of the offenses in the

abstract, the offenses are so similar that the commission of one offense will necessarily

result in commission of the other, then the offenses are allied offenses of similar import.”

 Cabrales at ¶ 26.

       {¶42} Clark argues that his convictions for felonious assault, endangering children,

and domestic violence should merge because they are allied offenses.            To commit

felonious assault under R.C. 2903.11(A)(1), an offender must knowingly cause serious

physical harm to another.    To commit endangering children under R.C. 2919.22(B)(1),
an offender must recklessly abuse a child.2 To commit domestic violence in violation of

R.C. 2919.25(A), an offender must knowingly cause physical harm to a family or

household member.

        {¶43} Clark was convicted of recklessly abusing A.T. and L.P., who were children,

knowingly causing serious physical harm to A.T. and L.P., and knowingly causing harm

to A.T. and L.P., who were members of his household. The Ohio Supreme Court has

recognized that separate convictions may be upheld for each victim of a crime. See, e.g.,

State v. Jones, 18 Ohio St. 3d 116, 118, 480 N.E.2d 408 (1985).                See also State v. Ruff,

143 Ohio St. 3d 114, 2015-Ohio-995, 34 N.E.3d 892, ¶ 45 (“[w]hen a defendant’s conduct

victimizes more than one person, the harm for each person is separate and distinct, and

therefore, the defendant can be convicted of multiple counts”).

        {¶44}      This court has previously held that domestic violence and felonious

assault are not allied offenses.

        [T]he elements do not correspond to such a degree that the commission of
        domestic violence necessarily results in the commission of felonious
        assault. Domestic violence may occur without a felonious assault, where
        the harm does not rise to the level of serious physical harm. Likewise,
        felonious assault may occur without domestic violence, where the victim is
        not a family or household member.

State v. Sandridge, 8th Dist. Cuyahoga No. 87321, 2006-Ohio-5243, ¶ 33.



        2
          We note that endangering children in violation of R.C. 2919.22(A) encompasses creating “a
substantial risk to the health or safety of the child”; however, Clark was not convicted of this offense.
 Rather, Clark was convicted of the “abusing a child” subsection of child endangerment.
      {¶45} Additionally, Ohio courts have held that “[f]elonious assault and child

endangering have different culpable mental states,” thus, they are not allied offenses of

similar import. State v. Journey, 4th Dist. Scioto No. 09CA3270, 2010-Ohio-2555, ¶ 25.

 To commit felonious assault, one must act knowingly, and to commit child endangering,

one must act recklessly.      Furthermore, an assault victim need not be a child.

Accordingly, Clark’s convictions are not subject to merger under Cabrales, 118 Ohio

St.3d 54, 2008-Ohio-1625, 886 N.E.2d 181, and his eighth assigned error is overruled.

                                   VII. Court Costs

      {¶46} Clark argues, and the state concedes, that the reference to costs in his

sentencing entry is improper, because the court did not impose a fine or costs at his

sentencing hearing.      See State v. Lynch, 8th Dist. Cuyahoga No. 90630,

2008-Ohio-5594, ¶ 12.    The state requests that this matter be remanded to the trial court

for a limited resentencing hearing to address court costs per the Ohio Supreme Court’s

directive in State v. Joseph, 125 Ohio St. 3d 76, 2010-Ohio-954, 926 N.E.2d 278, ¶ 22.

Clark’s final assigned error is sustained, and this case is remanded for a limited

resentencing hearing consistent with Joseph.

      {¶47} Convictions affirmed and case remanded for a limited resentencing hearing.

      It is ordered that appellee recover of appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.
      It is ordered that a special mandate be sent to the Cuyahoga County Court of

Common Pleas to carry this judgment into execution. The defendant’s conviction having

been affirmed, any bail pending appeal is terminated. Case remanded to the trial court.



      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




PATRICIA ANN BLACKMON, JUDGE

EILEEN A. GALLAGHER, P.J., and
TIM McCORMACK, J., CONCUR